UNITEB STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

AMY ROLLS CIVIL ACTION NO. 2:18-00188
On behalf of her minor child, AR

VERSUS JUDGE ROBERT R. SUMMERHAYS

PACKAGING CORP. OF AMERICA, INC., MAG. JUDGE KATHLEEN KAY
ET AL.

.]UDGMENT

For the reasons set forth in the Report and Recommendation of the Magistrate Judge, and
after a de novo review of the record, including the objections filed by Piaintiff, and having
determined that the findings and recommendation arc correct under the applicable law;

IT IS ORDERED that Plaintifi`s Motion to Rernand and for Attorney’S Fees (Rec. 9) and
Piaintifi`$ Motion for Leave to File First Arnended Complaint (Rec. 11) are DENIED.

IT IS FURTHER ORDERE}) that all claims brought against Tirnothy Wohlers,
individually, are DISMISSED WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that Defendant’S Motion for Leave to File Sur~Reply (Rec.
32) is DENIED.

THUS DONE AND SIGNED in Lafayette, Louisiana on this §§ddzagf of November,

2018.

 

 

4 ROBERT R. SUMMERHA '
UNITED sTATEs DISTRICT JU G

 

